FILED
                            NOT FOR PUBLICATION                               OCT 25 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MAX ALVARO CUEVAS GARCIA,                        No. 09-72202

              Petitioner,                        Agency No. A021-616-329

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                        Department of Homeland Security

                            Submitted October 11, 2013**
                                Pasadena, California

Before: KLEINFELD and CHRISTEN, Circuit Judges, and SEDWICK, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable John W. Sedwick, District Judge for the U.S. District
Court for the District of Alaska, sitting by designation.
      Max Alvaro Cuevas Garcia petitions for review of a 2009 order by the

Department of Homeland Security reinstating a 2001 order of removal. This court

has jurisdiction under 8 U.S.C. § 1252(a)(1). We deny the petition.

      Petitioner did not show that the procedural requirements of 8 C.F.R. § 241.8

were not met in his case; he was given an opportunity to make a post-determination

statement. Further, even considering petitioner’s proposed supplemental materials,

he is not eligible for relief on the basis of his alleged procedurally regular entry

into the United States. This court has held that a “substantively illegal reentry” —

that is, the reentry of an alien who is not “properly admissible” — meets the illegal

reentry requirement of 8 U.S.C. § 1231(a)(5). Tamayo-Tamayo v. Holder, 725

F.3d 950, 953 (9th Cir. 2013). Petitioner made no showing that he was properly

admissible at the time he reentered the country. Therefore, the outcome of his case

would not change even if he showed that his reentry was “procedurally regular” in

the sense that a border official allowed him to pass into the country with his family.

See id. at 952–53.

      For these reasons, petitioner suffered no prejudice that would entitle him to

relief on his due process claim. See Morales-Izquierdo v. Gonzales, 486 F.3d 484,

495 (9th Cir. 2007).




                                           2
     The petition is DENIED. The motion to augment the administrative record

is deemed MOOT.




                                     3